DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claim(s) 1-5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: 
1. A method of implementing a process control system having a process control loop, the method comprising: implementing a control routine to control operation of the control loop; collecting operating condition data indicative of the operation of the control loop in response to a trigger event; identifying, via a computer processing device, a process model for the control loop based on the operating condition data; and analyzing, via a computer processing device, the process model to evaluate the operation of the control loop, wherein analyzing the process model further comprises determining a controller tuning change including generating, via a computer processing device, a recommendation to change the control loop from an adaptive control scheme to a non-adaptive control scheme. 
2. The method of claim 1, wherein analyzing the process model further comprises simulating the operation of the control loop based on the process model and the tuning change. 

4. The method of claim 1, further including enabling a user, via a computer processing device, to approve of the identified process model prior to analyzing the process model. 
5. The method of claim 1, wherein identifying the process model for the control loop based on the operating condition data includes determining, via a computer processing device, a quality measurement of the identified process model.
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting via a computer processing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language, identifying in the context of this claim encompasses a user manually determining a model.  Similarly, for example, but for the computer language, analyzing in the context of this claim encompasses a user thinking about a model.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a computer processing device. The computer in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of the computer amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
2.	Claim(s) 1-3, 5, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 4,249,238 to Spang, supplied by applicant.
	Spang teaches the following: 
1. A method of implementing a process control system having a process control loop, the method comprising: 
implementing a control routine to control operation of the control loop (loop in Fig. 1, Col. 2, lines 64 — Col. 4, line 9); 
collecting operating condition data indicative of the operation of the control loop (after out of tolerance, loop back to top of Fig. 2 and then down to actual parameter signals from sensors) in response to a trigger event (for example, Fig. 2, out of tolerance is trigger event associated with a change in the actual from estimated); 
identifying, via a computer processing device, a process model for the control loop based on the operating condition data (down Fig. 2, compute model changes and 
analyzing, via a computer processing device, the process model to evaluate the operation of the control loop (loop back to top of Fig. 2 and then determining difference signal and comparing difference signal with tolerance limits, Col. 12, lines 49-68, determining if sensor, transmission signal processing and interconnection of the loop are functioning properly; Col. 3, lines 39-47, malfunctioning, loss of control), 
wherein analyzing the process model further comprises determining a controller tuning change including generating, via a computer processing device, a recommendation to change the control loop from an adaptive control scheme to a non-adaptive control scheme (Col. 12, line 49 — Col. 14, line 4, out of tolerance signal is a recommendation signal that is interpreted as a model update inhibitor for the difference signal that is out of tolerance and inhibiting the model (that controls the system based on generated estimates) from being updated or not adapting the model reads on a non-adaptive control scheme, this is a recommendation because the control computational unit actually changes the control signals not the model). 
2. The method of claim 1, wherein analyzing the process model further comprises simulating the operation of the control loop based on the process model and the tuning change (Col. 8, lines 1-23, based on loop in Fig. 2, model calculates signals representing estimates of the engine parameter sensor signals). 
3. The method of claim 1, wherein analyzing the process model further comprises determining a source of a control problem within the control loop (Col. 12, lines 49-68). 
.

3.	Claim(s) 1-3, 5, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 5,691,896 to Zou, supplied by applicant.
1. A method of implementing a process control system having a process control loop, the method comprising: 
implementing a control routine to control operation of the control loop (Fig. 3, Col. 5, lines 25-60); 
collecting operating condition data indicative of the operation of the control loop in response to a trigger event (Fig. 2, e.g, any of collecting u(t), y(t), e(t), 130, 120, 134, 126, 128, based on any of Fig. 2, e.g, any of collecting u(t), y(t), e(t), 130, 120, 126, 128, 134, yset, 132, 140, 108, Col. 5, lines 25 – Col. 6, line 62); 
identifying, via a computer processing device, a process model for the control loop based on the operating condition data (Col. 6, lines 1-16); and 
analyzing, via a computer processing device, the process model to evaluate the operation of the control loop, wherein analyzing the process model further comprises determining a controller tuning change including generating, via a computer processing device, a recommendation to change the control loop from an adaptive control scheme to a non-adaptive control scheme (Col. 6, lines 34-62, if difference between calculations 
2. The method of claim 1, wherein analyzing the process model further comprises simulating the operation of the control loop based on the process model and the tuning change (Col. 6, lines 1-Col. 7, line 26). 
3. The method of claim 1, wherein analyzing the process model further comprises determining a source of a control problem within the control loop (Col. 6, lines 34-62). 
5. The method of claim 1, wherein identifying the process model for the control loop based on the operating condition data includes determining, via a computer processing device, a quality measurement of the identified process model (Col. 6, lines 34-62, claim 17).

4.	Claims 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spang or Zou in view of Blevins et al. 6,445,963, supplied by applicant.
	Spang or Zou fails to teach 
4. The method of claim 1, further including enabling a user, via a computer processing device, to approve of the identified process model prior to analyzing the process model. 


 	Blevins teaches a method of implementing a process control system having a process control loop, (fig.1)  the method comprising: implementing a control routine to control operation of the control loop (col. 2, lines 7-12);  identifying a process model for the control loop based on the operating condition data (col. 15, lines 45-54);  and analyzing the process model to evaluate the operation of the control loop. (col.  17, lines 13- 55).  
4. The method of claim 1, further including enabling a user, via a computer processing device, to approve of the identified process model prior to analyzing the process model (Blevins col. 16, lines 1-24).
Spang or Zou and Blevins are analogous art because they are from the same field of endeavor or similar problem solving area, control systems.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Sean Shechtman/           Primary Examiner, Art Unit 2896